      Case 2:18-cv-02572-DDC-TJJ Document 5-2 Filed 10/26/18 Page 1 of 5




            Distance Between Top 5 Major Employers and Civic and Expo Centers



                      Distance               Civic Center Expo Center
                      National Beef                   3.3         4.1
                      Cargill Meat Solutions          5.3         5.2
                      Walmart Super Center            1.5         4.2
                      Boot Hill Casino                3.4         5.7
                      West Plain Medical              1.4         8.6
                      Average                        2.98        5.56


National Beef to Civic Center:




National Beef to Expo Center:




                                            1
       Case 2:18-cv-02572-DDC-TJJ Document 5-2 Filed 10/26/18 Page 2 of 5




Cargill to Civic Center:




Cargill to Expo Center:




                                       2
      Case 2:18-cv-02572-DDC-TJJ Document 5-2 Filed 10/26/18 Page 3 of 5




Walmart to Civic Center:




Walmart to Expo Center:




                                      3
       Case 2:18-cv-02572-DDC-TJJ Document 5-2 Filed 10/26/18 Page 4 of 5




Boot Hill to Civic Center:




Boot Hill to Expo Center:




                                       4
      Case 2:18-cv-02572-DDC-TJJ Document 5-2 Filed 10/26/18 Page 5 of 5




West Medical to Civic Center:




West Medical to Expo Center:




                                      5
